Citation Nr: 0009590	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected 
lumbar disc disease.  

2.  Entitlement to an increased rating for service-connected 
lumbar disc disease L4-S1 with laminectomy/discectomy, L4-S1 
and sciatica, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to July 1978 and subsequently served with the 
National Guard with a period of active duty for training in 
August 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997  rating decision of the RO.  

A hearing was held in January 2000 before the undersigned 
Member of the Board in Washington, D.C.  

At the hearing, the veteran raised the issue of entitlement 
to a total rating based to individual unemployability due to 
service-connected disabilities.  As that issue has not been 
adjudicated, it is referred to the RO for the appropriate 
action.  






REMAND

The veteran seeks service connection for a bilateral leg 
condition secondary to his service-connected back condition.  
He also seeks an increased rating for his service-connected 
lumbar disc disease L4-S1 with laminectomy/discectomy, L4-S1 
and sciatica, which is currently rated as 40 percent 
disabling under Diagnostic Code 5293.  

In January 2000, the veteran testified that he had pain, 
numbness and tingling down his right leg.  He indicated that 
he had had multiple surgeries on his back and continued to 
have constant pain and numbness of the legs.  He testified 
that he had foot drop on the right side and wore a leg brace 
to support the ankle.  He asserted that he was unable to work 
due to his back and leg conditions.  He testified that he had 
not worked since 1994.  

VA outpatient records include a July 1995 consultation report 
which noted diagnoses of mild chronic L4/L5 root dysfunction 
on the right side and mild to moderate chronic S1 root 
dysfunction on the right side.  The examiner also indicated 
that superimposed on this was mild peripheral neuropathy 
involving the right lower extremity that could be because of 
involvement of L5/S1 root and/or peripheral neuropathy, 
secondary to alcohol use.  The most recent VA examination was 
conducted in April 1998 and the diagnosis was that of status 
post multiple lumbar surgeries with failed low back surgery, 
along with right sciatica.  The examiner noted that the 
veteran had a functional problem affecting his lumbar spine 
and right lower extremity.  At the hearing, the veteran 
submitted additional private outpatient records dated from 
August 1992 to June 1999 showing treatment for chronic low 
back pain with radiculopathy.  

The veteran's claim of entitlement to an increased rating is 
well grounded in that it is not inherently implausible. 38 
U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has held that 
all matters that are inextricably intertwined must be 
adjudicated by the RO, prior to any appellate consideration 
by the Board on the merits of a claim, and that the duty to 
assist includes development of such inextricably intertwined 
issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Because it is unclear from the medical evidence of 
record whether the veteran has a separately ratable leg 
disorder due to the service-connected back disability, 
further development is necessary prior to appellate 
consideration.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected back disability and 
bilateral leg disorder since June 1999.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should then be scheduled 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected lumbar 
disc disease L4-S1 with 
laminectomy/discectomy, L4-S1 and 
sciatica and the extent and the nature 
and extent of the claimed bilateral leg 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the whether the veteran 
currently has bilateral leg disability 
due to the service-connected back 
disability.  In addition, the examiner 
should comment on the extent of the 
disabling manifestations attributable to 
the service-connected back disorder.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate by the RO, the veteran's 
claims should be reviewed once again.  If 
the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




